DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I, species A in the reply filed on 4/18/2022 is acknowledged.  The traversal is on the ground(s) that the examiner has failed to show that the prior art teaches/makes obvious the common/special technical feature of “wherein the first image is rendered based upon the location of the first display device in the surgical environment”.  This is not found persuasive because the examiner clearly did explain how this feature is not special and is specifically taught by the prior art.  From the restriction mailed 3/4/2022… US 2016/0081753 to Kostrzewski (Figs. 1-2 and Par 0079). “In some embodiments, the surgical system includes a surgical robot 202, a tracking detector 208 that captures the position of the patient and different components of the surgical robot 202, and a display screen 210 that displays, for example, real time patient data and/or real time surgical robot trajectories. The display screen may be located on the robotic arm.” Since the display screen is located on the robotic arm and the position of the robotic arm is tracked/monitored, the location of the display screen is also monitored (this is the exact same way applicant’s display location is monitored; Par 0058 of applicant's specification). “  Applicant has failed to argue this position/interpretation provided by the examiner and seemingly ignores the examiner’s position altogether.  Therefore without any sort of explanation/argument from applicant as to why this does not read on the claim language, the examiner maintains the position that Kostrzewski teaches the current claim language and the common technical feature within the groups is not special.  See also claim interpretation section below. 
The requirement is still deemed proper and is therefore made FINAL.  Applicant is reminded that rejoinder of the claims in a 371 application is proper when a prior art rejection no longer applies.  However, as long as a prior art rejection is proper, the claims remain restricted. 
Therefore, claims 11-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Claims 1-10 and 49 are pending examination. 

Claim Interpretation
Regarding the limitation “wherein the first image is rendered based upon the location of the first display device in the surgical environment”, applicant’s own specification (Par 0058) states “At a process 202, a location of a display device (e.g. the display 62a) is monitored or otherwise known in the surgical environment. The location of the display device may be determined in association with or relative to a teleoperational arm. For example, the display device 62 may be mounted to and fixed relative to the arm 54-1 such that the known kinematic position of the arm 54-1 provides the known location of the display device. If the arm 54-1 is moved, for example during a set-up procedure, the monitored change in the kinematic position of the arm 54-1 is used to determine the changed position of the display device.”  Therefore, it’s abundantly clear that the breadth of the claimed limitation “based upon the location of the first display device in the surgical environment” does NOT require the location of the display device to be INDEPENDENTLY or DIRECTLY measured/known, instead it could be the location of the arm (to which the display device is mounted/fixed) that is measured/known. 
Furthermore regarding the specific image displayed, applicant’s specification (Par 0059) states “If the monitored location of the display device is on a teleoperational arm, the image may be associated with teleoperational arm or an instrument attached to that teleoperational arm.”  The following paragraphs (0060-063) go on to describe various types of images that are “associated with” the teleoperational arm or the instrument, including the current pose of the robotic arm, information regarding the attached tool/instrument, etc.  Therefore, based on applicant’s own specification the “image displayed” is very broad and encompasses many different types of images that are merely associated with the robotic arm or the instrument attached thereto.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-10 and 49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0081753 to Kostrzewski.
[Claim 1] Kostrzewski discloses a teleoperational system (robotic surgical system 100, Fig. 1 or surgical robot 202, Fig. 2) in a surgical environment (operating room 200, Fig. 2) comprising: 
a teleoperational assembly including a first teleoperational arm (104, Fig. 1); 
a first display device (input device 102; Par 0069) coupled to the teleoperational assembly (Par 0071; Fig. 1); and 
a processor configured to: 
monitor a location of the first display device in the surgical environment (tracking detector 208 monitors the position/location of different components of the surgical robot, Pars 0079-80;  Since the display device is fixed to the arm/robot, tracking the position of the arm/robot also tracks the position of the display device) and 
render a first image on the first display device (e.g. real-time surgical robot trajectories; Pars 0068 and 0079-80), wherein the first image is rendered based upon the location of the first display device in the surgical environment, and wherein the first image is associated with the first teleoperational arm or an instrument coupled to the first teleoperational arm (since the display device 102 and the robotic arm 104 are fixed/mounted to each other, i.e. at the same location as shown in Fig. 1, any image related/associated with the position/location of the robotic arm is also based upon the location of the first display device in the surgical environment; see claim interpretation section above).
[Claims 2, 8 and 49] Kostrzewski discloses that the display screen (input device 102) is coupled, e.g. fixed, to the robotic arm (104), specifically at the forearm (114, Fig. 1; Pars 0071).  Furthermore, Kostrzewski discloses tracking the position of the arm (via tracking detector 208; Pars 0079-80).  Since the display device is mounted/fixed to the arm, tracking the position/location of the arm (via 208) includes tracking the position/location of the display device (102), as well, as these two objects (robotic arm and display device) are at the same exact location. 
[Claim 3] Kostrzewski teaches “In some implementation, based on the patient and robot position, the display screen displays a projected trajectory and/or a proposed trajectory for the robotic arm of surgical robot 202 from its current location to a patient operation site. By continuously monitoring the patient and robotic arm positions, using tracking detector 208, the surgical system can calculate updated trajectories and visually display these trajectories on display screen 210 to inform and guide surgeons and/or technicians in the operating room using the surgical robot.” (Par 0080; This is considered “instructions for repositioning” the arm or instrument.
[Claim 4] The examiner contends that Kostrzewski determines a “change in condition” of the arm, specifically a change in position of the robot, and based on this change in position, the display updates the visually displayed trajectories, i.e. a detected change in position/condition of the arm results in a change in the image.  The changed/updated image is considered a second image based on the changed condition.  Kostrzewski specifically teaches that the visually displayed surgical robot trajectories are displayed in real-time, clearly meaning any detected change in position/location of the arm (as measured by 208) results in a new/second image of the updated trajectory being displayed. 
[Claim 9 and 10] Kostrzewski discloses that the display device is either integrally formed with the robotic arm or removably attached to the robotic arm (Par 0071)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kostrzewski as applied to claim 1 above, and further in view of US 2014/0163736 to Azizian et al.
Kostrzewski is discussed above, but fails to explicitly teach a second display device coupled to a second robotic arm that is configured to operate in the same manner.  However, the examiner considers this a mere duplication of parts; MPEP 2144.05.   Furthermore, it is commonly known that a single surgical robotic system often include separate/multiple robotic arms that are independently movable and monitoring the location/position of each of these arms is desirable, specifically to prevent collisions between the arms (abstract; Par 0032 of Azizian).  Therefore, it would have been obvious to one of ordinary skill in the art to merely duplicate the robotic arm (104) with display (102) attached as taught by Kostrzewski and monitor the location of each of these arms, as taught by, as a commonly known configuration and monitoring practice/technique, e.g. to ensure the arms do not collide, and a mere duplication of parts. 
 
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kostrzewski as applied to claim 1 above, and further in view of US 2015/0289090 to Tolmie et al.
[Claim 6] Kostrzewski is discussed above, but fails to explicitly teach a processor configured to detect the position of an operator relative to the display device and render an image based on the vicinity of the operator to the display.  However, in the same field of endeavor, specifically medical displays, it is known to determine if an operator is within a predetermined distance/area of a medical display and adjust the content/image of the display based on the proximity (Abstract; Pars 0018-20 and 0029).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Kostrzewski to determine the proximity of a user/operator to a display screen and adjust the content/image of the display based on this detected proximity, as taught by Tolmie, to improve efficiency and safety for patients. 
[Claim 7] The examiner contends that any of the information/content disclosed by Tolmie (Par 0019) can be considered “training content” as it can be used for training purposes. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynsey C Eiseman whose telephone number is (571)270-7035. The examiner can normally be reached M-F 8:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792